Citation Nr: 1524292	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-33 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for transient ischemic attack, claimed as stroke, to include as due to exposure to herbicides.

2.  Entitlement to service connection for malignant melanoma of the right chest wall, to include as due to exposure to herbicides.

3.  Entitlement to service connection for benign neoplasm of the left foot, claimed as left foot growth.

4.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

During this hearing, the Veteran expressed his contention that his sleep apnea is related to service.  This matter is not currently before the Board and is referred to the RO for development.

A review of the Veteran's Virtual VA and VBMS electronic claims file also reveals VA treatment records dated through 2014, which have been reviewed by the RO and the Board in conjunction with the claims on appeal.

The issue of entitlement to service connection for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.
 
2. The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange.

3. Transient ischemic attack and/or a stroke or any residuals thereof did not manifest in service or for many years thereafter and are not related to service.

4.  Malignant melanoma of the right chest wall did not manifest in service or for many years thereafter and is not related to service.

5.  A benign neoplasm of the left foot did not manifest in service and is not related to service.


CONCLUSIONS OF LAW

1. Transient ischemic attacks and/or a stroke disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  Malignant melanoma of the right chest wall was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  A benign neoplasm of the left foot was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) defined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claims, in the August 2011 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

 In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

The Veteran was also afforded a Board hearing in March 2015. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

The Veteran has not been afforded a VA examination with respect to his claims of service connection for malignant melanoma of the right chest wall, benign neoplasm of the left foot and transient ischemic attack/stroke for opinion as to whether these disabilities are related to service. 

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. 

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed transient ischemic attack/stroke, malignant melanoma of the left chest wall, and benign neoplasm of the left foot, there is no evidence of an indication that the current disabilities or current symptoms may be related to an in-service event. 

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims. 

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

 For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes cardiovascular disease and malignant tumors. See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease and malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  To the extent that he reports that he was exposed to herbicides, we accept that statement.  38 U.S.C.A. § 1154.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

The Board notes that the Veteran had active service during a period of war. Additionally, his DD 214 indicates that the Veteran had service in Vietnam and that he is in receipt of the Vietnam Service Medal with Silver Star, Republic of Vietnam Campaign Medal, Republic of Vietnam Meritorious Unit Citation (gallantry Cross Medal Color with Palm) and the Purple Heart Medal.  He is there presumed to have been exposed to Agent Orange.

However, as indicated above, the claimed transient ischemic attack/stroke disorder, malignant melanoma of the right chest wall and benign neoplasm of the left foot are not among the disabilities recognized by VA as associated with herbicide exposure. See 38 C.F.R. § 3.309(e).  Therefore, service connection as presumed as due to exposure to Agent Orange is not warranted.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (1994). As such, the Board will adjudicate the claims on a theory of direct entitlement to service connection.

Here, the Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed transient ischemic attack/stroke, malignant melanoma of the right chest wall, and benign neoplasm of the left foot.  On discharge examination in December 1968, the Veteran's skin, heart, vascular system, upper and lower extremities, and feet were noted to be normal.

Post-service private treatment records indicate that the Veteran was seen for a mass of the left foot in June 2008.  At that time, he reported that he had had some symptoms for about one year.  The soft tissue mass was subsequently excised.  Further treatment records, including a report dated in April 2009, reflect that the left foot scarring was painful.

In March 2009, the Veteran underwent excision of a lesion on his left anterior chest wall.  The lesion was pigmented and pathology confirmed a superficial melanoma.  

Private treatment records reflect that the Veteran suffered from an acute right cerebellar hemispheric stroke in April 2010.  

In a September 2012 report, a private physician noted a diagnosis of seborrheic keratosis, possibly linked with Agent Orange though the physician was not sure it was on the list of VA approved condition.

In an April 2014 statement, private physician Dr. M. indicated that she had recently examined the Veteran for his abnormal skin lesions of the neck and scalp.  She performed an outpatient surgical excision on the right side of his neck, and pathology results reported invasive well-differentiated squamous cell carcinoma with keratocanthomatous features.  He had a lesion of the scalp which pathology demonstrated basal cell carcinoma, nodular and multifocal superficial type.  She noted that she had previously excised a malignant melanoma from his left chest region in 2009.   Dr. M. also noted that the Veteran was in Vietnam in regions where Agent Orange was sprayed extensively.

VA treatment records dated from 2013-2014 reflect a history of stroke/transient ischemic attack and skin carcinoma.

During the Veteran's March 2015 Board hearing, the Veteran testified that he served in Vietnam from January to December 1968 and that he was stationed in areas where Agent Orange was sprayed.  He reported that he had a growth removed from his left foot in approximately 2006 or 2007, and suffered from a stroke in 2010.  The Veteran also indicated that his private physician started finding skin growths similar to the one found on his chest in approximately 2005.  He reported that his private physician Dr. M., who treated him for his skin growths-asked him if he had been in an area where Agent Orange was sprayed.  With respect to the stroke, the Veteran expressed that he felt that it was due to sleep problems that he had since service.  

In sum, there is no evidence that the Veteran's current transient ischemic attack/stroke disability, malignant melanoma of the left chest wall, or benign neoplasm of the left foot had their onset in service or are otherwise related to service. The service treatment records are silent for related complaints or diagnoses, and in fact, the skin, lower extremities and feet, and vascular systems were noted to be normal at discharge.  

The Veteran has not alleged that he had symptoms of a stroke, skin cancer, or foot growth disorder in service or until many years thereafter, and the first evidence of any of the claimed disorders is in 2008. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b). 

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current transient ischemic attack/stroke or any residuals thereof and malignant melanoma and service. While one physician noted that the Veteran was in Vietnam where Agent Orange was sprayed, she did not provide a link between Agent Orange and the claimed conditions.  

The Board acknowledges that the private physician notation indicating that the Veteran's seborrheic keratosis could be linked to Agent Orange. However, given that this opinion appears to be based on whether the disability is on list of VA approved condition-which it is not-with no other rationale or explanation, the Board finds this notation of no probative value.

Thus, based upon the cumulative record, we conclude that transient ischemic attacks/stroke disorder and malignant melanoma of the chest wall first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

With respect to the claimed benign neoplasm of the foot, the Board also concluded that this disability not manifest in service and is not related to service.

Moreover, the Veteran has not advanced any specific contention as to why he believes that these disabilities are related to service.  While the Veteran has indicated that he believed his stroke was due to lack of sleep-a problem that has allegedly existed since service-none of the treatment records support this contention.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for transient ischemic attack, claimed as stroke, malignant melanoma of the right chest wall, and benign neoplasm of the left foot. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Lastly, the record establishes that the appellant has developed other skin pathology, to include squamous cell carcinoma, basal cell carcinoma and keratosis.  To the extent that such pathology is considered part of the appeal, the record establishes that the skin was normal at separation; there is no proof of a malignant lesion within one year of separation and no proof linking the remote findings to service, to include herbicide exposure.  Such pathology was not incurred in or aggravated by service.  38 U.S.C.A. § 1110.  There is no doubt to be resolved and service connection is not warranted.  




ORDER

Entitlement to service connection for transient ischemic attack, claimed as stroke, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for malignant melanoma of the right chest wall, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for benign neoplasm of the left foot, claimed as left foot growth, is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for right shoulder disability is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

During the Veteran's Board hearing, he testified that he was received shrapnel injuries during combat in Vietnam.  He fell and was unconscious for a short period of time due to his injuries.  He reported that he had back and shoulder pain as a result of this injury, and that his right shoulder specifically started bothering him in Vietnam.  

Post-service treatment records note diagnosis of right shoulder impingement. A January 2010 private treatment report notes right shoulder impingement and possible cuff tear. A January 2010 MRI of the right shoulder revealed tear of the superior glenoid labrum and probable tiny partial undersurface tear of the supraspinatous tendon and probable small interstitial tear of the infraspinatous tendon.  There was also a small intramuscular cyst within the infraspinatus muscle at the myotendinous junction.

A February 2010 surgical report reflects severe acromioclavicular joint degenerative joint disease with hypertrophy and severe impingement at that level, as well as acromial impingement.

The Board notes that while the alleged right shoulder injury is not documented in service, service treatment records do reflect that the Veteran was treated for complaints of right arm pain and numbness related to a "tensed" ulnar nerve as a result of lifting in October 1968.  In any event, in the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Thus, while the Board accepts that the Veteran injured his right shoulder in service, the question remains as to whether the Veteran has a current right shoulder disability that is related to service.

Given the foregoing, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for right shoulder disability. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

 2. After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify all current right shoulder disability(ies). The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current right shoulder disability was incurred in service or is otherwise medically related to service, to include the Veteran's report of injury therein.

The examiner should specifically address the report of right shoulder complaints related to combat in Vietnam.  For the sake of this examination the examiner is asked to accept that a right shoulder injury of some type occurred in combat as reported by the Veteran.  38 U.S.C.A. § 1154(b).

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

3.  The AOJ should undertake any additional development deemed warranted.

4. Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


